Amended and Restated Appendix A To the Amended and Restated Investment Advisory Agreement dated March 21, 2013. Fund/Class Advisor Fee Effective Date EuroPac International Value Fund 1.08% August 1, 2013 EuroPac International Bond Fund 0.60% August 1, 2013 EuroPac Hard Assets Fund 1.08% August 1, 2013 EP Asia Small Companies Fund 1.08% August 1, 2013 EP China Fund 1.08% August 1, 2013 EP Latin America Fund 1.08% August 1, 2013 EP Strategic US Equity Fund 0.75% August 1, 2013 EuroPac Gold Fund 0.80% August 1, 2013 EuroPac International Dividend Income Fund 0.85% December 23, 2013 Agreed and accepted this 5th day of December, 2013. INVESTMENT MANAGERS SERIES TRUST EURO PACIFIC ASSET MANAGEMENT, LLC By: By: Print Name: Print Name: Title: Title:
